DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Fan (CN 107146877 A) in view of Chen et al. (US 2012/0115024 A1), hereinafter “Chen.”
Regarding claim 1, Fan teaches a positive electrode material for use in a secondary battery, comprising:
	a first active material consisting of a lithium vanadium fluorophosphate represented by formula (1), in this case LiVPO4F1-δOδ where δ is 0 resulting in LiVPO4F which is synthesized along with LiFe1-xVxPO4F1-δOδ (¶ [0053]), and a lithium vanadium fluorophosphate derivative based on formula (2), in this case LiFe1-xVxPO4F1-δOδ where δ is 0 resulting in LiFe1-xVxPO4F (¶ [0029] & [0032]).
	Fan does not teach a second active material according to Formulas (A), (B), (C), or (D). However, Chen teaches adding additional active material layers, such lithium iron phosphate, lithium manganese oxide, or lithium cobalt oxide, in order to improve electrochemical performance of positive electrodes (¶ [0004] &[0051]-[0052]). One with ordinary skill in the art would understand that a positive electrode that included the compound of formula (2) would be ripe for such electrochemical improvement (see Fan, ¶ [0080]). Therefore, it would have been obvious to have included a layer of active material according to formulas (A), (C) or (D) in order to facilitate improved electrochemical performance.
Regarding claim 2, Fan does not teach the second active material. However, Chen teaches adding additional active material layers, such lithium iron phosphate, in order to improve electrochemical performance of positive electrodes (¶ [0004] &[0051]-[0052]). One with ordinary skill in the art would understand that a positive electrode that included the compound of formula (2) would be ripe for such electrochemical improvement (see Fan, ¶ [0080]). Therefore, it would have been obvious to have included a layer of active material according to formula (A1) in order to facilitate improved electrochemical performance.
Regarding claim 17, Fan further teaches that the positive electrode material comprises a binder material and a conductive material, in this case a binder and conductive agent (¶ [0075]).
Regarding claim 18, Fan and Chen are silent as to the weight ratio of the first active material to the second active material. However, one with ordinary skill in the art would have been able to determine the relative amounts of the active materials needed to achieve the desired level of electrochemical performance of the positive electrode through routine experimentation. See M.P.E.P. § 2144.05 II. A. Furthermore, it would have been obvious to try a weight ratio of 0.6 ≤ r ≤ 0.9 in order to yield the desired electrochemical performance of the positive electrode based on the known performances of the substances involved. See M.P.E.P. § 2143 I. E. Therefore, it would have been obvious to have made the weight ratio of the first active material to the second active material to be 0.6 ≤ r ≤ 0.9 in order to yield the desired electrochemical performance of the positive electrode.
Regarding claim 19, Fan further teaches a lithium-ion secondary battery, comprising:
	a cathode including the positive electrode material of claim 1, in this case the positive electrode plate (¶ [0027]-[0028]);
	an anode including a negative electrode active material, in this case the negative electrode plate (¶ [0027]-[0028]); and
	an electrolytic solution including a lithium salt and an organic solvent, in this case the electrolyte (¶ [0027]-[0028]).
Claim 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Fan and Chen as applied to claim 2, above, and further in view of Armand et al. (US 2007/0134554 A1), hereinafter “Armand.”
Regarding claim 3, neither Fan nor Chen teaches Formula (A4). However, Armand teaches that Formula (A4) may be used as a positive electrode active material, in this case LiFe0.5Mn0.5PO4 (b = 0 in this case) (¶ [0196]-[0202]). As discussed above, Chen teaches adding additional active material layers of different active material in order to improve electrochemical performance of positive electrodes (¶ [0004] &[0051]-[0052]). One with ordinary skill in the art would understand that adding a layer of LiFe0.5Mn0.5PO4 would provide electrochemical improvement to an electrode including the compound of chemical formula (2). Therefore, it would have been obvious to have included a layer of LiFe0.5Mn0.5PO4 in order to facilitate improved electrochemical performance.
Claims 4-6, 8, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Fan and Chen as applied to claim 1, above, and further in view of Luo et al. (US 2017/0244255 A1), hereinafter “Luo.”
Regarding claims 4 and 5, neither Fan nor Chen teaches that the second active material is represented by at least one of Formulas (B1)-(B4). However, Chen does teach adding a second active material layer such as lithium cobalt oxide (LiCoO2) as discussed in the rejection of claim 1, above. Luo teaches that Formulas (B1) and (B3), in this case LiNiCoMnxAl1-xO2 where 0 ≤ x ≤ 1, may be used in place of LiCoO2 (¶ [0019]). One with ordinary skill in the art would understand that adding a layer of LiNiCoMnxAl1-xO2 would provide electrochemical improvement to an electrode including the compound of chemical formula (2). Therefore, it would have been obvious to have included a layer of LiNiCoMnxAl1-xO2 in order to facilitate improved electrochemical performance.
Regarding claim 6, Fan, Chen, and Luo are silent as to the weight ratio of the first active material to the second active material. However, one with ordinary skill in the art would have been able to determine the relative amounts of the active materials needed to achieve the desired level of electrochemical performance of the positive electrode through routine experimentation. See M.P.E.P. § 2144.05 II. A. Furthermore, it would have been obvious to try a weight ratio of 0.6 ≤ r ≤ 0.9 in order to yield the desired electrochemical performance of the positive electrode based on the known performances of the substances involved. See M.P.E.P. § 2143 I. E. Therefore, it would have been obvious to have made the weight ratio of the first active material to the second active material to be 0.6 ≤ r ≤ 0.9 in order to yield the desired electrochemical performance of the positive electrode.
Regarding claim 8, neither Fan nor Chen teaches that the second active material is represented by at least one of Formulas (B1)-(B4). However, Chen does teach adding a second active material layer such as lithium cobalt oxide (LiCoO2) as discussed in the rejection of claim 1, above. Luo teaches that Formula (B3), in this case LiNiCoMnxAl1-xO2 where 0 ≤ x ≤ 1, may be used in place of LiCoO2 (¶ [0019]). One with ordinary skill in the art would understand that adding a layer of LiNiCoMnxAl1-xO2 would provide electrochemical improvement to an electrode including the compound of chemical formula (2). Therefore, it would have been obvious to have included a layer of LiNiCoMnxAl1-xO2 in order to facilitate improved electrochemical performance.
Regarding claim 9, Fan, Chen, and Luo are silent as to the weight ratio of the first active material to the second active material. However, one with ordinary skill in the art would have been able to determine the relative amounts of the active materials needed to achieve the desired level of electrochemical performance of the positive electrode through routine experimentation. See M.P.E.P. § 2144.05 II. A. Furthermore, it would have been obvious to try a weight ratio of 0.6 ≤ r ≤ 0.9 in order to yield the desired electrochemical performance of the positive electrode based on the known performances of the substances involved. See M.P.E.P. § 2143 I. E. Therefore, it would have been obvious to have made the weight ratio of the first active material to the second active material to be 0.6 ≤ r ≤ 0.9 in order to yield the desired electrochemical performance of the positive electrode.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Fan, Chen, and Luo as applied to claim 6, above, and further in view of Lee et al. (US 2017/0324084 A1), hereinafter “Lee.”
Regarding claim 7, Fan, Chen, and Luo do not teach that Formula (B1) is selected from LiNi0.33Mn0.33Co0.3302, LiNi0.5Mn0.3Co0.202, LiNi0.6Mn0.2Co0.202, and LiNi0.8Mn0.1Co0.102. However, Chen does teach adding a second active material layer such as lithium cobalt oxide (LiCoO2) as discussed in the rejection of claim 1, above. Lee teaches that LiNi0.5Mn0.3Co0.202 may be used in lieu of LiCoO2 (¶ [0064]). One with ordinary skill in the art would understand that adding a layer of LiNi0.5Mn0.3Co0.202 would provide electrochemical improvement to an electrode including the compound of chemical formula (2). Therefore, it would have been obvious to have included a layer of LiNi0.5Mn0.3Co0.202 in order to facilitate improved electrochemical performance.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Fan, Chen, and Kim et al. (US 2018/0248159 A1), hereinafter “Kim.”
Regarding claim 20, Fan and Chen teach the battery of claim 19 as discussed above, but do not teach the plurality of batteries and battery management system. However, Kim teaches a plurality of batteries and a battery management system (Abstract). One with ordinary skill in the art would have understood that combining a plurality of the batteries in series and/or parallel would allow for increased voltage and or current output in order to provide power to a load that required greater voltage and/or current than supplied by a single battery. One with ordinary skill in the art would have further understood to have included a battery management system in order to ensure proper voltage and or current output as well as to indicate the need for charging and fault conditions, thereby facilitating improved battery system operation and safety. Therefore, it would have been obvious to have provided a plurality of batteries and a battery management system in order to facilitate improved battery system operation and safety.
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art references fairly teach or suggest adding a combination of positive electrode active materials as the second active material component in order to improve electrochemical characteristics of the positive electrode. As discussed above, the references teach adding an active material layer of a single substance to provide such improvement. Furthermore, no other prior art reference could be found that fairly teaches or suggests these limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729